617 N.W.2d 561 (2000)
James MIDDLETON, deceased employee, by Arlene MIDDLETON, Relator,
v.
NORTHWEST AIRLINES, et al., Respondents.
No. C0-00-1105.
Supreme Court of Minnesota.
October 3, 2000.
John H. Guthmann, Wayne P. Dordell, Hansen, Dordell, Bradt, Odlaug & Bradt, P.L.L.P., St. Paul, for relator.
Michael D. Aafedt, Krista L. Twesme, Aafedt, Forde, Gray & Monson, P.A., Minneapolis, for respondents.
Considered and decided by the court en banc.
Prior report: Minn., 600 N.W.2d 707.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 31, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
  BY THE COURT:
  Joan E. Lancaster
  Associate Justice